Exhibit 10.11

EXECUTION

AMENDMENT NO. 7

TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 7 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of April 20, 2018 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Loan Services, LLC (“Seller”) and Private National
Mortgage Acceptance Company, LLC (“Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of August 13, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”). The
Guarantor is a party to that certain Amended and Restated Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 13, 2014, made by Guarantor in favor of Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA. As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

Section 1.        Definitions. Section 1 of the Existing MLPSA is hereby amended
by deleting the definition of “Expiration Date” in its entirety and replacing it
with the following:

“Expiration Date”: The earlier of (i) July 2, 2018, (ii) at Purchaser’s option,
upon the occurrence of an Event of Default, and (iii) the date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

Section 2.        Fees and Expenses. Seller hereby agrees to pay to Purchaser,
on demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

Section 3.        Conditions Precedent. This Amendment shall become effective as
of the date hereof (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

3.1       Delivered Documents. On the Amendment Effective Date, the Purchaser
shall have received this Amendment, executed and delivered by a duly authorized
officer of Purchaser, Seller and Guarantor.







--------------------------------------------------------------------------------

 



3.2       Facility Fee. Seller shall have paid to Purchaser in immediately
available funds that portion of the Facility Fee due and payable on the
Amendment Effective Date.

Section 4.         Limited Effect. Except as expressly amended and modified by
this Amendment, the Existing MLPSA shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

Section 5.        Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

Section 6.        Severability. Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 7. GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

Section 8.        Reaffirmation of Guaranty. The Guarantor hereby (i) agrees
that the liability of Guarantor or rights of Purchaser under the Guaranty shall
not be affected as a result of this Amendment, (ii) ratifies and affirms all of
the terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

BANK OF AMERICA, N.A., as Purchaser

 

 

 

 

 

 

 

By:

/s/ Adam Robitshek

 

Name:

           Adam Robitshek

 

Title:

           Vice President

 





Signature Page to Amendment No. 7 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------

 



 

PENNYMAC LOAN SERVICES, LLC, as
Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

       Pamela Marsh

 

Title:

       Managing Director, Treasurer

 





Signature Page to Amendment No. 7 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------

 



 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

        Pamela Marsh

 

Title:

        Managing Director, Treasurer

 

Signature Page to Amendment No. 7 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------